       Case 6:20-cv-00087-BWC Document 16 Filed 03/22/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


    D. THOMAS PAGE,

                 Petitioner,                                  CIVIL ACTION NO.: 6:20-cv-87

         v.

    MARTY ALLEN,

                 Respondent.


                                             ORDER

        Petitioner D. Thomas Page (“Page”) filed a 28 U.S.C. § 2254 Petition for Writ of Habeas

Corpus, as amended. Docs. 1, 14. For the reasons which follow, I DISMISS without prejudice

Page’s Amended Petition, DIRECT the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal, and DENY Page in forma pauperis status on appeal and a

Certificate of Appealability. Additionally, I DENY as moot Page’s Motions of False

Imprisonment, for Leave to Proceed in Forma Pauperis, and for Injunction. Docs. 3, 11, 12. 1

                                          BACKGROUND

        Page filed a Petition for Writ of Habeas Corpus in the Middle District of Georgia on June

8, 2020. Doc. 1. That court construed Page’s Petition as being a § 2254 petition and transferred

the Petition to this Court. Docs. 4, 5, 6. Page filed a Motion for Leave to Proceed in Forma

Pauperis, which the Court deferred ruling on, and directed Page to file an Amended Petition.

Doc. 13. In that Order, the Court noted Page’s Petition is entirely handwritten and Page asks this


1
        Page consented to the undersigned conducting all proceedings in this matter. Doc. 15.
      Case 6:20-cv-00087-BWC Document 16 Filed 03/22/21 Page 2 of 7




Court to re-calculate a sentence imposed in Tattnall County, Georgia, on October 11, 2019. Id.

(citing Doc. 1 at 1). In his original Petition, Page contended the judge stated numerous times this

sentence was to be served concurrently with the sentence he was then serving, yet his parole date

was changed from April 2020 to October 2022. Doc. 1 at 1–2. Page seeks a modification of his

sentence. Id. On the face of his Petition, Page noted he has a state habeas application and a case

in the Northern District of Georgia pending. Id. at 1. As it appeared from the face of Page’s

Petition he had not exhausted his state remedies, the Court directed him to file an Amended

Petition and explain his efforts at exhaustion. Doc. 13 at 2–3. The Court warned Page his

Petition would be subject to dismissal if he informed the Court he had not exhausted his state

remedies prior to filing his Petition. Id. at 3. Page responded to this Court’s Order, and his

Amended Petition is now before the Court. Doc. 14.

                                           DISCUSSION

        In his Amended Petition, Page states he is challenging a judgment of conviction obtained

in Tattnall County, Georgia. Doc. 14 at 1. However, he also states he filed a motion to withdraw

his guilty plea with the Tattnall County court on January 7, 2020, which was denied, and

provides no indication he appealed any such ruling with any court other than this Court. Id. at 2,

3. In addition, Page notes he has raised the issues he attempts to raise here in a state habeas

proceeding but is awaiting a ruling from the Tattnall County Superior Court on his state petition.

Id. at 6; Doc. 1 at 1.

I.      Whether Page Exhausted his State Remedies

        Page’s Petition is subject to dismissal because he failed to exhaust his available state

remedies prior to filing his Petition. Page states he has raised at least some of the same issues he

raises here in a state habeas petition and is awaiting a ruling on that petition. Doc. 14 at 6. In




                                                  2
      Case 6:20-cv-00087-BWC Document 16 Filed 03/22/21 Page 3 of 7




other words, Page has not provided information he “actually exhausted Georgia’s collateral

review process before filing this Petition,” as directed. Doc. 13 at 3.

        Prior to filing a petition for writ of habeas corpus in federal court, a petitioner must first

satisfy the requirement he seek relief from the courts within his state of conviction. That

requirement is as follows:

        An application for a writ of habeas corpus on behalf of a person in custody
        pursuant to the judgment of a State court shall not be granted unless it appears
        that–

               (A) the applicant has exhausted the remedies available in the courts of the
               State; or

               (B)(i) there is an absence of available State corrective process; or

                (ii) circumstances exist that render such process ineffective to protect the
               rights of the applicant.

28 U.S.C. § 2254(b)(1). “An applicant shall not be deemed to have exhausted the remedies

available in the courts of the State, within the meaning of this section, if he has the right under

the law of the State to raise, by any available procedure, the question presented.” 28 U.S.C.

§ 2254(c). The United States Supreme Court has held “a state prisoner must present his claims

to a state supreme court in a petition for discretionary review in order to satisfy the exhaustion

requirement” when discretionary review “is part of the ordinary appellate review process in the

State.” O’Sullivan v. Boerckel, 526 U.S. 838, 839–40, 847 (1999). Therefore, in order to

exhaust state remedies, “state prisoners must give the state courts one full opportunity to resolve

any constitutional issues by invoking one complete round of the State’s established appellate

review process.” Id. at 845. This exhaustion requirement also extends to a state’s collateral

review process. Gary v. Ga. Diagnostic Prison, 686 F.3d 1261, 1274 (11th Cir. 2012); Pope v.

Rich, 358 F.3d 852, 854 (11th Cir. 2004). Failure to exhaust all claims or to demonstrate




                                                   3
     Case 6:20-cv-00087-BWC Document 16 Filed 03/22/21 Page 4 of 7




exhaustion is futile prior to bringing a § 2254 petition requires the petition be dismissed. See

Nelson v. Schofeld, 371 F.3d 768, 771 (11th Cir. 2004), superseded by rule on other grounds, as

recognized in Hills v. Washington, 441 F.3d 1374 (11th Cir. 2006).

       While a state prisoner’s failure to exhaust his remedies in state court ordinarily will result

in the automatic dismissal of his federal habeas petition, this is not always true. See 28 U.S.C.

§ 2254(b), (c). First, a court may deny a petition on the merits without requiring exhaustion “if it

is perfectly clear that the applicant does not raise a colorable federal claim.” Granberry v. Greer,

481 U.S. 129, 135 (1987); 28 U.S.C. § 2254(b)(2). The State may also explicitly waive the

exhaustion requirement. Hills, 441 F.3d at 1376. Finally, a court should not require exhaustion

if it has been shown “there is an absence of available State corrective process,” or

“circumstances exist that render such process ineffective to protect the rights of the applicant.”

28 U.S.C. § 2254(b)(1)(B). The exhaustion requirement should not be applied “if the state court

has unreasonably or without explanation failed to address petitions for relief.” Hollis v. Davis,

941 F.2d 1471, 1475 (11th Cir. 1991).

       Page has not shown this Court should entertain his federal petition. 2 It appears from the

face of his Amended Petition he has not exhausted his state remedies prior to the filing of his

Petition. In addition, there is no evidence corrective process in the State of Georgia is

unavailable. See O.C.G.A. § 9-14-40 et seq.(setting forth Georgia’s general habeas




2
       Pursuant to Rule 4 of the Rules Governing § 2254 Cases:

       The clerk must promptly forward the petition to a judge . . ., and the judge must promptly
       examine [the petition]. If it plainly appears from the petition and any attached exhibits
       that the petitioner is not entitled to relief in the district court, the judge must dismiss the
       petition and direct the clerk to notify the petitioner.



                                                      4
      Case 6:20-cv-00087-BWC Document 16 Filed 03/22/21 Page 5 of 7




proceedings). Page failed to exhaust his available state remedies prior to filing his Petition, and

his Petition is DISMISSED, without prejudice.

II.    Leave to Appeal in Forma Pauperis and Certificate of Appealability

       The Court also denies Page leave to appeal in forma pauperis and a Certificate of

Appealability. Though Page has, of course, not yet filed a notice of appeal, it is appropriate to

address these issues in the Court’s order of dismissal. Pursuant to Rule 11 of the Rules

Governing Section 2254 Cases, “the district court must issue or deny a certificate of

appealability when it issues a final order adverse to the applicant.” (emphasis supplied); see also

Fed. R. App. P. 24(a)(3) (trial court may certify appeal of party proceeding in forma pauperis is

not taken in good faith “before or after the notice of appeal is filed”).

       An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, the appeal is not taken in good faith. 28 U.S.C. § 1915(a)(3);

Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective standard.

Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not proceed in

good faith when he seeks to advance a frivolous claim or argument. See Coppedge v. United

States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the factual

allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Additionally, under 28 U.S.C. § 2253(c)(1), an appeal cannot be taken from a final order

in a habeas proceeding unless a Certificate of Appealability is issued. A Certificate of




                                                  5
     Case 6:20-cv-00087-BWC Document 16 Filed 03/22/21 Page 6 of 7




Appealability may issue only if the applicant makes a substantial showing of a denial of a

constitutional right. The decision to issue a Certificate of Appealability requires “an overview of

the claims in the habeas petition and a general assessment of their merits.” Miller-El v. Cockrell,

537 U.S. 322, 336 (2003). In order to obtain a Certificate of Appealability, a petitioner must

show “that jurists of reason could disagree with the district court’s resolution of his constitutional

claims or that jurists could conclude the issues presented are adequate to deserve encouragement

to proceed further.” Id. “Where a plain procedural bar is present and the district court is correct

to invoke it to dispose of the case, a reasonable jurist could not conclude either that the district

court erred in dismissing the petition or that the petitioner should be allowed to proceed further.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also Franklin v. Hightower, 215 F.3d 1196,

1199 (11th Cir. 2000). “This threshold inquiry does not require full consideration of the factual

or legal bases adduced in support of the claims.” Miller-El, 537 U.S. at 336.

       Based on the above analysis of Page’s Amended Petition and applying the Certificate of

Appealability standards set forth above, there are no discernable issues worthy of a certificate of

appeal; therefore, the Court DENIES the issuance of a Certificate of Appealability.

Furthermore, as there are no non-frivolous issues to raise on appeal, an appeal would not be

taken in good faith. Thus, the Court likewise DENIES Page in forma pauperis status on appeal.

                                          CONCLUSION

       Based on the foregoing, I DISMISS without prejudice Page’s Amended Petition,

DIRECT the Clerk of Court to CLOSE this case and enter the appropriate judgment of

dismissal, and DENY Page in forma pauperis status on appeal and a Certificate of Appealability.




                                                   6
     Case 6:20-cv-00087-BWC Document 16 Filed 03/22/21 Page 7 of 7




I DENY as moot Page’s outstanding Motions. Docs. 3, 11, 12.

      SO ORDERED, this 22nd day of March, 2021.




                                  ____________________________________
                                  BENJAMIN W. CHEESBRO
                                  UNITED STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                            7
